DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,923,293 to James.
Regarding Claim 1, James discloses a rear wheel braking device (see Figure 5) for a motorcycle 100 transmitting a drive force of a power unit 430 of the motorcycle 100 to a rear wheel 116 through a drive shaft 422 that extends in a longitudinal direction (see Figure 5) having all the features of the instant invention including:  wherein the drive shaft 422 includes a propeller shaft that is connected to a rear end of an output shaft through a universal joint 420, the output shaft protruding to a vehicle body rear side from a case member 404 of the power unit 430 (see column 5 line 63 – column 6 line 25 and Figure 5), and wherein a brake disk 408 is attached to the output shaft, the brake disk 408 being braked by a brake caliper 410 (see column 5 line 63 – column 6 line 25).
Regarding Claim 2, note that the brake caliper 410 is fixed to a bracket arranged in the case member 404 (see Figures 5 and 6 and column 6 lines 32-41).
Regarding Claims 3 and 10, note that the power unit 430 is suspended by a body frame 204 configured to include a pair of left and right main frames, the left and right main frames extending in the vehicle longitudinal direction on an upper side of the power unit 430 (see Figure 2), and wherein the brake caliper 410 is disposed on the vehicle body upper side of the brake disk 408 (see Figures 5 and 6).
Regarding Claim 4, note a pivot frame 150 connected to a rear side of the main frame 204, a pivot being arranged in the pivot frame 150, the pivot pivotally supporting a swing arm 156 in a swingable manner, the swing arm 156 supporting the rear wheel 116 (see column 3 lines 52-61 and Figure 2), and wherein the brake caliper 410 is disposed in a space surrounded by the case member 404, the main frame 204, and the pivot frame 150 (see Figure 2).
Regarding Claims 5 and 11-13, note that the brake caliper 410 is disposed below an upper surface of the power unit 430 (see Figure 2).
Regarding Claim 9, note the cover member arranged on an outer side in a vehicle width direction of the brake disk 408, the cover member covering the brake disk 408 (see Figure 1 and the cover surrounding all the brake components nearest peg 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,923,293 to James in view of Japanese Patent No. 2-60093.
Regarding Claims 6 and 14-17, James discloses most all the features of the instant invention as applied above, except for the drive shaft having a damper unit that connects the output shaft and the propeller shaft to each other, wherein the damper unit includes an outer shaft and an inner shaft, a drive force being transmitted to the outer shaft from the output shaft, the inner shaft transmitting a drive force of the outer shaft to a downstream side, and wherein a damper member is disposed between the outer shaft and the inner shaft. 
The JP ‘ 093 patent is relied upon merely for its teachings of a drive shaft assembly 22 including a damper unit (see Figure 2c) that connects an output shaft 21 and a propeller shaft 25 to each other, wherein the damper unit includes an outer shaft 30c and an inner shaft 31c, a drive force being transmitted to the outer shaft 30c from the output shaft 21, the inner shaft 31c transmitting a drive force of the outer shaft 30c to a downstream side, and wherein a damper member 32c is disposed between the outer shaft 30c and the inner shaft 31c (see Figure 2c and the translated abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the drive shaft of James with a damper unit as taught by the JP-093 patent in order to provide a shock absorbing coupling for the drive shaft in order to counteract excessive vibrations of the drive shaft during operation.
Regarding Claim 7, James, as modified, does not disclose that the damper capacity of the damper member is set so that a reverse rotation side thereof acting at a time of deceleration becomes smaller compared to a normal rotation side thereof acting at a time of acceleration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the damper capacity of the damper member of James, as modified, so that it is set so that a reverse rotation side thereof acting at a time of deceleration becomes smaller compared to a normal rotation side thereof acting at a time of acceleration as a matter of design preference dependent upon the desired damping characteristics for the damper unit.
Claim(s) 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,923,293 to James in view of Japanese Patent No. 11336802 to Kosugi.
Regarding Claims 8 and 18-20, James discloses most all the features of the instant invention as applied above, except for a cooling fin attached to the output shaft, the cooling fin rotating synchronously with the output shaft and cooling the brake disk.
Kosugi is relied upon merely for his teachings of a brake assembly having a cooling fin 8 attached to an output shaft 4, the cooling fin 8 rotating synchronously with the output shaft and cooling a brake disk 2 (see the translated abstract and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake device of James with a cooling fin as taught by Kosugi in order to cool the frictional heat generated by the brake disk and to blow off any dirt or debris around the brake and tire wheel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,667,760 to Takimoto and U.S Patent No. 4,719,984 to Watanabe both disclose braking devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/01/22